[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants' objection (#108) to plaintiffs' motion to reopen the nonsuit that was entered against them on August 10, 1989  (#102) for their failure to respond to requests for production and disclosure is denied as the motion to reopen the nonsuit (#107) was not filed until August 9, 1990, almost one year to the day after the nonsuit was entered.
Accordingly, this court does not have jurisdiction to reopen the nonsuit because more than four (4) months elapsed before the entry thereof and plaintiffs' motion to reopen said nonsuit. See General Statutes 52-212 and Practice Book 377; Serrano v. Behar, 15 Conn. App. 308, 311, 544 A.2d (1988). CT Page 4232
So Ordered.
Dated at Stamford, Connecticut this 27th day of November, 1990.
LEWIS, J.